IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1364
                            Filed December 10, 2014

JEFFREY LEE LEMON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Henry County, Cynthia H.

Danielson, Judge.



       Jeffrey Lemon appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




       Clemens A. Erdahl of Nidey, Erdahl, Tindal & Fisher, P.L.C., Cedar

Rapids, for appellant.

       Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, Ed Harvey, County Attorney, and Erin Stensvaag, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                            2



BOWER, J.

         Jeffrey Lemon appeals the district court’s denial of his application for

postconviction relief (PCR), raising claims concerning venue and ineffective

assistance of counsel. We affirm on appeal by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(a).

         On December 8, 2008, Lemon pled guilty to three counts of third-degree

sexual abuse.        Each count asserted Lemon had willfully and unlawfully

committed sexual abuse upon his eleven-year-old special-needs daughter. By

agreement, he was sentenced to ten-year terms on each count, to run

consecutively. He did not appeal his sentences but filed several pro se motions.

His motions were denied as untimely, since he did not file a notice of appeal. On

August 30, 2010, Lemon filed a motion for correction of an illegal sentence based

on an allegation of improper venue. The court denied the motion. On October

18, he filed a motion titled “motion to produce a ruling on motion to correct an

illegal sentence.” The court denied the motion. He appealed to our court,1 and

we affirmed his convictions finding his sentence was within the statutory bounds

and not illegal.

         Postconviction-relief proceedings are civil actions, ordinarily reviewed for

the corrections of errors at law. Bagley v. State, 596 N.W.2d 893, 895 (Iowa

1999).      To the extent Lemon alleges ineffective assistance of counsel, a

constitutional claim, our review is de novo. Ennenga v. State, 812 N.W.2d 696,

701 (Iowa 2012).



1
    State v. Lemon, No. 10-1769, 2012 WL 3590749, at *1 (Iowa Ct. App. Aug. 22, 2012).
                                            3



       On appeal, Lemon raises issues with venue and his trial counsel. Since

Lemon pled guilty, and did not file a motion in arrest of judgment challenging his

guilty plea, after being advised by the sentencing court to do so, he is precluded

from asserting a challenge to venue. Iowa R. Crim. P. 2.8(2)(d); see State v.

Antenucci, 608 N.W.2d 19, 19 (Iowa 2000) (“With limited exceptions, . . . a guilty

plea taken in conformity with Iowa Rule of Criminal Procedure [2.8(2)(b)] waives

all defenses and objections.”); see also State v. Carroll, 767 N.W.2d 638, 641

(Iowa 2009) (“It is well established that a defendant’s guilty plea waives all

defenses and objections which are not intrinsic to the plea.”). Although Lemon’s

failure to file such a motion prevents him from directly appealing his conviction,

“this failure will not bar a challenge to a guilty plea if the failure to file a motion in

arrest of judgment resulted from the ineffective assistance of counsel.” State v.

Brooks, 555 N.W.2d 446, 448 (Iowa 1996).                 Accordingly, an ineffective-

assistance-of-counsel claim is an exception to our error preservation rules. State

v. Allen, 708 N.W.2d 361, 365 (Iowa 2006). Therefore, we will review Lemon’s

assertions as claims of ineffective assistance of counsel.

       Lemon raises three ineffective-assistance-of-counsel claims: (1) his

counsel was ineffective for failing to seek dismissal of count II of the indictment

because the events described took place in another county making the venue

improper, (2) his counsel was ineffective for failing to have Lemon examined for

competency prior to his plea of guilty, (3) his counsel was ineffective for failing to

fully explain the consequences of the plea agreement.
                                         4



      An ineffective-assistance-of-counsel claim requires a demonstration of

both ineffective assistance and prejudice. Ledezma v. State, 626 N.W.2d 134,

142 (Iowa 2001) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).

The ineffective-assistance prong requires proof the attorney performed below the

standard demonstrated by a reasonably competent attorney as compared

against prevailing professional norms. Id. There is a strong presumption the

attorney performed their duties competently. Id. Once the applicant has shown

ineffective assistance, they must also show the error caused prejudice. Id. at

143. The prejudice prong requires proof that, but for the ineffective assistance,

“the result of the proceeding would have been different.” Id. (citing Strickland,

466 U.S. at 694). The applicant must “show that counsel’s deficient conduct

more likely than not altered the outcome in the case.” Id. (citing Strickland, 466

U.S. at 693).   Lemon must prove both the “essential duty” and “prejudice”

elements by a preponderance of the evidence. Ennenga, 812 N.W.2d at 701.

      We agree with the well-written decision of the district court:

             The Court concludes that although Mr. Lemon was, in
      hindsight, displeased with his attorney’s handling of the case, he
      has failed to show that the conduct of his trial counsel was in any
      way prejudicial. The real crux of his complaints are that his trial
      counsel did not visit and confer with him as frequently as he would
      have desired and did not manage to obtain the outcome that he
      desired. Those complaints do not fall within a postconviction relief
      claim of ineffective assistance of counsel.
             Accordingly, the Court finds that Mr. Lemon’s claims of
      ineffectiveness of counsel do not present an affirmative factual
      basis establishing inadequate representation by [his attorney]. The
      Court can find no evidence that [his attorney] performed below the
      standard expected of a reasonably competent attorney. His
      conduct did not result in any prejudice to Applicant, and for that
      reason, the Court finds that Mr. Lemon has not proved by a
                                       5



      preponderance of the evidence that [his attorney] was ineffective in
      his representation of Mr. Lemon.

      Upon our de novo review of the record, we agree with the postconviction

court’s well-reasoned opinion and find Lemon has failed to show, by a

preponderance of the evidence, his trial attorney provided ineffective assistance

of counsel.

      AFFIRMED.